Citation Nr: 1644251	
Decision Date: 11/22/16    Archive Date: 12/01/16

DOCKET NO.  08-29 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to a rating higher than 20 percent for residuals of a chronic lumbar strain.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1997 to September 1999.

This matter has come before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Montgomery, Alabama, Department of Veterans Affairs (VA) Regional Office (RO), which, in pertinent part, continued the rating for the residuals of a chronic lumbar strain.  The Veteran filed an August 2007 Notice of Disagreement (NOD) with the denial.  A Statement of the Case (SOC) was issued in August 2008 and the Veteran perfected his appeal with a September 2008 VA Form 9.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in April 2011.  A transcript of the hearing is associated with the claims file.

In September 2011, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  

In a September 2014 decision, the Board denied the Veteran's claim for an increased rating higher than 20 percent for chronic lumbar strain.  The Veteran appealed the denial of an increased rating for chronic lumbar strain to the United States Court of Appeals for Veterans Claims (Court).  In July 2015, the Court granted a Joint Motion for Partial Remand (JMR) by the parties to vacate and remand that part of the Board's September 2014 decision that denied entitlement to rating higher than 20 percent for residuals of a chronic lumbar strain.  

In March 2016, the Board remanded this appeal to the RO via the AMC in Washington, DC, for further development.  The appeal has now been returned to the Board for appellate disposition. 

The Board notes that additional medical evidence was submitted after the April 2016 Supplemental Statement of the Case (SSOC), and no waiver of initial RO review of this evidence from the Veteran or his representative was received.  However, these records do not contain any medical evidence of any kind pertaining to the Veteran's lumbar spine, the issue on appeal.  As such, the records are in no way pertinent or relevant to the claim on appeal.  A waiver for this evidence is not necessary, nor is the initial consideration of this evidence by the RO.  38 C.F.R. §§ 20.800, 20.1304 (2015).

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record, in addition to the Veteran's Virtual VA paperless claims file.

The issues of entitlement to service connection for a mood disorder and entitlement to Vocational Rehabilitation benefits have been raised by the record in September 2016 statements, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 C.F.R. Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The Veteran was last afforded a VA examination to determine the current severity of his residuals of a chronic lumbar strain in April 2016.  Since that examination, the Court provided a precedential finding that the final sentence of 38 C.F.R. § 4.59 (2015) requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  This holding establishes additional requirements that must be met prior to finding that a VA examination is adequate.  Id.  The recent VA examination dated in April 2016 and the examinations dated prior to this date do not adequately address this recent case law.  Accordingly, a recent VA examination with retrospective and current medical opinions is needed before the claim can be addressed on the merits.  Id.; see Olsen v. Principi, 3 Vet. App. 480, 482 (1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA orthopedic examination to determine the nature and severity of his lumbar spine disability.  The examiner must review the record in conjunction with the examination.  All indicated tests, including x-rays and range of motion studies in degrees, should be performed and the results reported.  The examiner should describe all symptomatology related to the Veteran's service-connected chronic lumbar strain.

The examination report must include ranges of motion of the lumbar spine in active motion, passive motion, weight-bearing, and nonweight-bearing, with notations as to the degree of motion at which the Veteran experiences pain.  If ankylosis is found, the examiner should state whether it is favorable or unfavorable.  The extent of any weakened movement, excess fatigability, and incoordination on use should also be described by the examiner.  The examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss.  
The examiner should also express an opinion concerning whether there would be additional functional impairment on repeated use or during flare-ups of the lumbar spine.  The examiner should assess the additional functional impairment on repeated use or during flare-ups in terms of the degree of additional range of motion loss.  

The examiner should also state whether the Veteran has any associated intervertebral disc syndrome related to the service-connected lumbar strain.  If it is determined that there is any associated intervertebral disc syndrome, the examiner should state whether such results in incapacitating episodes and if so state the duration of the episodes during a 12 month period of time.

The examiner should note that an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

For all of the aforementioned medical opinions, the VA examiner must also provide retrospective medical opinions as to the current severity of the service-connected residuals of a chronic lumbar strain from August 2005 to the present.

If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  A complete rationale for all opinions and conclusions reached should be provided.  It is imperative that the examiner offer a detailed analysis for all conclusions and opinions reached supported by specific references to in-service and post-service medical records and the Veteran's lay assertions.

2.  After the above action has been completed, readjudicate the claim.  If the claim remains denied, issue to the Veteran and his representative a SSOC.  Afford them the appropriate period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. OSBORNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




